Citation Nr: 0620706	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

Procedural history

The veteran served on active duty from November 1967 to 
September 1969.  Service in Vietnam is indicated by the 
evidence of record.

In March 2003, the RO received the veteran's claim for 
entitlement to service connection.  The July 2003 rating 
decision denied service connection for hypertension, 
hyperthyroidism and bladder cancer as being directly due to 
service, and he appealed.  

The veteran and his representative appeared at a hearing at 
the RO on April 11, 2006, before the undersigned Veterans Law 
Judge (VLJ).

The undersigned VLJ held the record open for 120 days, which 
have now elapsed.  In April 2006, the veteran through his 
representative submitted additional medical evidence, 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2005).

Issues not on appeal

In the July 2003 rating decision the RO granted service 
connection for diabetes mellitus as 20 percent disabling.  
The veteran has not disagreed with that determination.  Thus, 
the issue of the veteran's entitlement to an increased rating 
for the service-connected diabetes mellitus disability is not 
in appellate status and will be discussed no further herein.  
See 38 C.F.R. § 20.302(a) (2005); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).

During the April 2006 hearing, the veteran and his 
representative raised (evidently for the first time) a theory 
of entitlement to service connection for hypothyroidism, 
bladder cancer and hypertension as secondary to the service-
connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2005).  
Because those issues have not been adjudicated by the RO, 
they are not in appellate status.  They are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in Vietnam between September 1968 and 
August 1969.

2.  A preponderance of the competent medical evidence 
demonstrates that the veteran's hypothyroidism disability is 
not attributable to his period of active military service.  

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran's bladder cancer is not 
attributable to his period of active military service.  

4.  A preponderance of the competent medical evidence 
demonstrates that the veteran's hypertension is not 
attributable to his period of active military service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypothyroidism is 
not warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Entitlement to service connection for bladder cancer is 
not warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hypothyroidism, 
hypertension, and bladder cancer in a direct basis, due to 
exposure to Agent Orange.  The Board finds that the claim 
fails as to these issues because the medical evidence of 
record does not establish that the veteran's presumed 
exposure to Agent Orange caused any of the claimed 
disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
fact and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in a 
May 2003 letter from the RO that the evidence required to 
establish entitlement to service connection included three 
things: (1) an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service that caused injury or disease; (2) a current 
physical disability; and, (3) a relationship between the 
current disability and the in-service disease or injury.  The 
letter also informed the veteran of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, his statements or statements of others who 
could observe his symptoms, and medical opinions.  These 
notices satisfy the VCAA obligation to inform a claimant of 
the evidence required to substantiate a claim. 

The veteran was informed that VA would obtain his service 
medical records and was informed of VA's duty to assist him 
in obtaining other service records if they were necessary.  
The letter asked the veteran to provide any evidence that 
would assist VA in making its decision and to provide enough 
identifying information and a waiver to allow VA to obtain 
medical records held by private doctors.  See p. 2.

Finally, the May 2003 letter also asked the veteran for "any 
other evidence or information that you think will support 
your claim."  See page 3.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 38 
C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, veteran status is not in issue.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3).  Because the RO denied service-connection for the 
instant issues, elements (4) and (5) do not apply, and any 
failure to notify the veteran of those elements constitutes 
harmless error. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by a very able representative, who 
is aware of what is required of the veteran and of VA.  This 
reliance on the representative leads the Board to conclude 
that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case regarding the two 
issues under consideration, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  He was accorded a VA 
examination in June 2003.  Importantly, the veteran has 
identified no additional information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the Introduction, the veteran and his 
representative appeared at a hearing before the undersigned 
VLJ and presented evidence and argument in support of his 
claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including hypertension and 
cancer, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2005).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and hypothyroidism or 
bladder cancer.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,634 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal (Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, 
the Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303(d) (2005).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

The veteran contends that he is entitled to service 
connection for hyperthyroidism, bladder cancer, and 
hypertension disabilities because of his presumed exposure to 
herbicides when he served in Vietnam.  The veteran has not 
contended that any other incident of military service was 
responsible for his claimed disabilities, and the record on 
appeal does not so suggest.

Because the outcome of the appeal as to all three issues 
revolves around the application of identical law to similar 
facts, for the sake of economy the Board will address all 
three issues together.

As noted above, in order for a claimant to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. The Board will address each of 
these in turn.  

With respect to element (1), the claims file contains medical 
records pertaining to treatment of bladder cancer and a 
pathologist's report confirming papillary transitional cell 
carcinoma, grade 1.  In addition, there is a March 2003 
medical report indicating, among other things, a diagnosis of 
hypothyroidism, bladder cancer, and hypertension.  An April 
14, 2006, letter from D.E.L., a private physician who has 
treated the veteran, states that the veteran is ". . . on 
treatment because of bladder cancer, hypothyroidism, 
hypertension and diabetes."  Last, the VA examiner noted a 
diagnosis of hypertension.  Thus, element (1) is satisfied.

Regarding element (2), the Board will separately address 
disease and injury.  With respect to disease, the veteran 
served on active duty between November 1967 and September 
1969.  There is no indication that bladder cancer, 
hypothyroidism, or hypertension existed in service or was 
manifested within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a).   Indeed, subsequent 
Reserve physical examinations, including one in November 
1983, are pertinently negative. 

With regard to hypertension, none of the blood pressure 
readings recorded in the veteran's service medical records 
are in excess of normal [see the Board's discussion of 
hypertension above].  For example, blood pressure was 
recorded as 110/80 during the veteran's September 1969 
separation physical examination. 

The veteran does not appear to contend that any of these 
conditions arose during service.  

Concerning injury, service department records show that the 
veteran served in the Republic of Vietnam between September 
1968 and August 1969.  Because of his service in Vietnam, the 
presumption of exposure to Agent Orange applies.  
See 38 U.S.C.A. § 1116(f).  To this extent, element (2) has 
been met.  

Element (3), whether there is a medical nexus between the 
veteran's presumed exposure to Agent Orange and the veteran's 
hypothyroidism, hypertension, and bladder cancer, is the 
decisive element.  

As noted above, under the Agent Orange regulations, a medical 
nexus is presumed (subject to rebuttal) for certain specific 
disabilities.  See 38 C.F.R. § 3.309(e).  Hypothyroidism, 
hypertension and bladder cancer are not among those listed 
disabilities, however.

Congress has required the Secretary of the Department of 
Veterans Affairs to, in association with National Academy of 
Sciences (NAS), to determine whether the occurrence of 
certain diseases in humans can be linked to exposure to an 
herbicide.  The Secretary has made a determination that 
bladder cancer, hypertension, and hypothyroidism are not 
linked to exposure to an herbicide.  Specifically, the 
Secretary made the following conclusion regarding bladder 
cancer:

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and urinary bladder cancer outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  68 
Fed. Reg. at 27,634 (May 20, 2003).

With regard to hypothyroidism, the Secretary made a 
similar conclusion: 

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and adverse effects on thyroid 
homeostasis outweighs the credible 
evidence for such an association, and he 
has determined that a positive 
association does not exist.  68 Fed. Reg. 
at 27,634 (May 20, 2003).

Finally, with regard to hypertension, the Secretary made a 
similar conclusion:

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and circulatory disorders [including 
hypertension] outweighs the credible 
evidence for such an association, and he 
has determined that a positive 
association does not exist.  68 Fed. Reg. 
at 27,634 (May 20, 2003).

Accordingly, 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do 
not list hypothyroidism, hypertension or bladder cancer among 
the presumptive diseases.  Thus, the nexus element is not 
proven by the statutory presumption, and the only way the 
veteran will prevail is by showing proof of actual direct 
causation.

The Federal Circuit in Combee provided that VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to an herbicide, 
but also must determine whether the disability was otherwise 
the result of active service.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not, in and of itself, preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

In this case, of record is competent medical or scientific 
evidence addressing the potential etiological relationship 
between hypothyroidism, hypertension, and bladder cancer and 
exposure to Agent Orange, namely the determinations of the 
Secretary and the review of the available scientific evidence 
by the NAS.  Such studies are powerful evidence against the 
claim.  

As was alluded to in the Introduction, shortly after the 
April 2006 hearing, the veteran submitted a letter from Dr. 
R.E.L.  That letter speculated that "[A]dditionally [the 
veteran's] thyroid condition and bladder cancer could well 
have been associated with his exposure to Agent Orange in his 
Viet Nam service."  
The letter did not in any way mention a connection between 
the veteran's hypertension and his presumed exposure to Agent 
Orange.

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).    

Dr. D.E.L. merely stated in a conclusory fashion that two of 
the claimed disabilities "could well have been" related to 
presumed exposure to herbicides in Vietnam.  No basis was 
presented in support of that conclusion.  Such statement is 
virtually useless in assisting the Board in rendering an 
informed decision in this case.  
See also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [whether the physician provides the basis for his/her 
opinion goes to the weight or credibility of the evidence]. 

To the extent that the veteran himself contends that there is 
a connection between his Vietnam service and the development 
of hypothyroidism, hypertension, and bladder cancer decades 
later, it is now well-settled that as a lay person without 
medical training, he is not competent to attribute symptoms 
to a particular cause or to otherwise comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, in view of the Secretary's determination, based on 
medical research, that there is no connection between 
herbicide exposure and the veteran's hypothyroidism, 
hypertension, and bladder cancer, in the absence of any 
competent evidence to the contrary the nexus element has not 
been satisfied.  

In arriving at its decision, the Board is cognizant of the 
fact that it has relied upon the findings of the Secretary, 
and that such material is not contained in the claims file.  
Although reliance on such material generally gives rise to a 
duty on the part of the Board to notify the claimant of the 
material and of the reliance proposed to be placed upon it, 
see Thurber v. Brown, 5 Vet. App. 119 (1993), such notice in 
this case would be pointless.  First, the Federal Register is 
a public document.  Second, the information contained in the 
cited Federal Register provisions above resulted in the list 
of disease associated with exposure to certain herbicide 
agents noted in 38 C.F.R. § 3.309(e), of which the veteran 
was apprised in both the rating decision and the statement of 
the case.  

For the reasons stated above, entitlement to service 
connection for hypothyroidism, hypertension, and bladder 
cancer disabilities are denied.

Additional comment

As was noted by the Board in the Introduction to this 
decision, the veteran and his representative have very 
recently sought to pursue service connection for these three 
disabilities on a secondary basis, that is a being due to the 
service-connected diabetes mellitus.  Dr. D.E.L., in an 
opinion dated April 14, 2006, stated that  
there is very likely a linkage between the [the veteran's] 
diabetic condition and hypertension."  

The Board notes that that the issues of direct service 
connection for hypothyroidism, hypertension, and bladder 
cancer, decided herein, are not inextricably intertwined with 
the newly-raised issues of service connection for 
hypothyroidism, hypertension, or bladder cancer secondary to 
service-connected diabetes, because the outcome of the direct 
service connection claims are not dependent upon the outcome 
of the secondary service-connection claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Claims are intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).  Such is not the case here, 
because the two categories of service connection involve two 
different theories of entitlement, subject to different law 
and regulations.  Compare 38 C.F.R. §§ 3.303 and 3.310 
(2005).  If service connection had been granted on a direct 
basis, such would render the secondary service connection 
claimed effectively moot, but as explained above service 
connection is not being granted on a direct basis.

These secondary service connection issues are referred to the 
RO.  The Board intimates no opinion, legal or factual, as to 
the outcome of any such claim or appeal. 


ORDER

Entitlement to service connection for hyperthyroidism is 
denied.

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for hypertension is denied.




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


